—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered September 10, 1997, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim that the prosecutor improperly referred to facts not in evidence during summation (see, CPL 470.05 [2]). In any event, the prosecutor’s summation comments accurately reflected the testimony at trial and were a fair comment upon the evidence (see, People v Custodio, 244 AD2d 418).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Santucci, Sullivan and Florio, JJ., concur.